DETAILED ACTION
Introduction
This office action is in response to applicant’s amendment filed 8/16/2022. Claims 1-27 are currently pending and have been examined. 
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
Response to Arguments
Applicant’s arguments with respect to the pending claim(s) have been considered but are moot because the new ground of rejection (see the new combination of references cited) does not rely on any of the previous combination of references applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Applicant’s arguments, see remarks, filed 8/16/2022, with respect to the Drawings, 35 USC 112 rejections and claim objections have been fully considered and are persuasive.  The above rejections and objections of the claims (see previous office action) has been withdrawn. 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 2, 4-5, 8, 10, 13-21 and 25 are rejected under 35 U.S.C. 103 as being unpatentable over Poornachandran et al. (Poornachandran, US 2014/0181691) in view of Hamann (US 6,092,036).
As per claim 1, Poornachandran teaches a system for a wireless or wired device, comprising: 
a processor (paragraphs [0053, 0054]-his processor); 
a memory (ibid-his memory)); 
a Read/Write controller (ibid-his memory controller logic, RAM); 
a Communication module (ibid-paragraph [0021]- his communication link); 
[a language input interface produced by a language input program stored in the memory and executable by the processor]; 
a security code input interface produced by a security code input program stored in the memory and executable by the processor (paragraphs [0032, 0031-0033]-his secure pairing of the mobile device, using security information as the security code, authentication information, etc.);
a program module that can communicate with a networked device from software that has been built by including said program module (ibid-see also paragraph [0030]-his selective sharing module, at the application software level, thus built by including said software program module, and able to communicate with the networked device(s)); 
a device driver program installable in external devices and configured to communicate with the networked device from external devices where it is installed (ibid-see paragraphs [0030-0031, 0011]-as requesting devices as his external devices, and mobile device with device driver installed in each external requesting device).
Poornachandran lacks explicitly teaching that which Hamann teaches a language input interface produced by a language input program stored in the memory and executable by the processor (C.6 line 19-C.8 line 45-see his explicit interface, “window” for creating text translation table, for objects, translation table builder, C.2 line 66-C.3 line 4, C.5 lines 18-20).
Thus, it would have been obvious to one of ordinary skill in the linguistics art, before the effective filing date of the invention, as all the claimed elements were known in the prior art and one skilled in the art could have combined the elements as claimed by known methods (computer implemented techniques and algorithms combining processes and steps in natural language processing), in view of the teachings of Poornachandran and Hamann to combine the prior art element of a device for communicating information to networked external devices, as taught by Poornachandran with a language input interface as taught by Hamann as each element performs the same function as it does separately, as the combination would yield predictable results, KSR International Co. v. Teleflex Inc., 550 US. -- 82 USPQ2nd 1385 (2007), wherein the predictable result would be generating multilingual versions of software with user or developer translation components (ibid- Hamann, see also abstract, Poornachandran paragraph [00040]).
As per claim 2, Poornachandran with Hamann further makes obvious the system for a wireless or wired device of claim 1, wherein the device comprises code that converts a compatible single language software that includes said program module to a multilingual version, such that developers of said software need not provide any means for making said software multilingual (ibid- Poornachandran, paragraphs [0040, 0019]-his application providing different languages, from the single language software version with said program module, to  multilingual versions).
As per claim 4, Poornachandran with Hamann further make obvious the system for a wireless or wired device of claim 1, wherein the device comprises code that stores translations of language, as provided by a developer or owner of the device or translator or any skilled person, in a memory (ibid-Hamann, Figs. 1, 2, his stored translation language tables, generated by a developer or owner of the device, C.5 lines 11-C.6 line 52-his user and owner of the computing device and software installed in the device, using code for storing personalized translations in the translation builder).
As per claim 5, Poornachandran with Hamann further make obvious the system for a wireless or wired device of claim 1, wherein the device comprises code that converts any compatible single language software to multilingual software with only the help of translated text content of that software, without any modification of source code (ibid-see Hamann’s software translation discussion, Hamann-C.9 lines 16-26-his multilingual translation of software without source code revision). 
As per claim 8, Poornachandran with Hamann further make obvious the system for a wireless or wired device of claim 1, wherein the language input interface is displayable in a display of connected external device that is connected through network (ibid-Poornachandran, Figs. 1-3, items 220, 300, his network, see claim 1, external devices discussion, as his external user device and display, connected via network). 
As per claim 10, Poornachandran with Hamann further make obvious the system for a wireless or wired device of claim 1, bundled with a communication program module that can communicate with networked device from software that has been built by including this program module (ibid-see claim 1, corresponding and similar limitations, communications module and Poornachandran, Figs. 1-3, paragraph [0030]-his selective sharing module, at the application software level, thus built by including said software program module, and able to communicate with the networked device(s)).
As per claim 13, Poornachandran with Hamann further make obvious the system for a wireless or wired device of claim 1, bundled with said device driver program, wherein said device driver program comprises code that is installable in external devices and to communicate with said networked device from external devices where said device driver is installed (ibid, Poornachandran-see claim 1, devices and device driver discussion, Fig. 3, his “device driver” installed in each external device for communication with the networked device). 
As per claim 14, Poornachandran with Hamann  further make obvious the system for a wireless or wired device of claim 13, wherein said device driver program is comprises code that stores security codes for accessing and writing to the wireless or wired device, in memory of devices where said device driver program is installed (ibid-see claim 1, security code discussion, Poornachandran paragraphs [0030-0034]-including his device driver and corresponding pairing of interfaces and security codes for accessing, reading and writing information as displayed). 
As per claim 15, Poornachandran with Hamann further make obvious the system for a wireless or wired device of claim 1, wherein the device is portable (Poornachandran- Figs. 1-3, as his mobile device). 
As per claim 16, Poornachandran with Hamann  further make obvious the system for a wireless or wired device of claim 1, wherein the device communicates communicate through a wired network, Bluetooth, or Wi-Fi (ibid-see claim 1, communication module discussion, Poornachandran-Bluetooth, Wi-Fi, paragraph [0056]). 
As per claim 17, Poornachandran with Hamann further make obvious the system for a wireless or wired device of claim 1, wherein the device usage is not restricted by mode of communication such as wired network, Bluetooth and Wi-Fi (ibid-Poornachandran, paragraph [0056, 0016] -his multiple mode of communication and device usage, thus non-restricted). 
As per claim 18, Poornachandran with Hamann further make obvious the system for a wireless or wired device of claim 1, wherein the device is stationary/fixed (ibid-Poornachandran, Fig. 1-his desktop computer). 
As per claim 19, Poornachandran with Hamann  further make obvious the system for a wireless or wired device of claim 1, wherein the data stored in the memory includes a plurality of languages and identifiers (ibid-Hamann-C.7 lines 42-50, C.6 lines 3-5-see source and target language identifiers, translation table and corresponding storage thereof, Fig. 2).  
As per claim 20, Poornachandran with Hamann further make obvious the system for a wireless or wired device of claim 19, configured such that the plurality of languages and identifiers can be created by an owner/operator of the device (ibid-Hamann-C.7 lines 42-50, C.6 lines 3-5-see source and target language identifiers, translation table and corresponding storage thereof, and user generated, Fig. 2). 
As per claim 21, Poornachandran with Hamann further make obvious the system for a wired or wireless device of claim 1, further comprising a language selection interface configured to be displayable in a display of an external device that is connected through a network (ibid-Poornachandran, paragraph [0037]).
As per claim 25, Poornachandran teaches a method [for creating a new language for] a wired or wireless electronic device (Figs. 1-3, paragraph [0040]-as his wired or wireless device, connected through a network) [and storing translated words/phrases/sentences in accordance with a selection by an owner/operator of the wired or wireless electronic device], comprising the steps of: 
[providing at least one name and symbol for a new language over a language input interface that is displayable on] a display of a device connected with the wired or wireless device through a network (ibid-Figs. 1-3-his display of a device, connected through a network, see Fig. 1-his network and devices 110 and 130) and a program that generates the interface and runs from a processor of the wired or wireless device (paragraphs [0030-0042]-his generation of the interface based on the application from a processor on the wired or wireless device, i.e. his Point of sale device and corresponding wired or wireless device, connected via network); 
and, 
[storing default text content of software and translated text content of software in said new language in memory of the wired or wireless device through the language input interface], the [language input] interface being displayable on said display of the device that is connected with said wired or wireless device through said network and said program that generates the interface (ibid-his displayed interface from the wired or wireless device, being communicated to the display device).
Poornachandran lacks teaching that which Hamann teaches a method for creating a new language for a wired or wireless electronic device (ibid-see Hamann, C.7 lines 41-C.8 line 45-his new language, translation table) and storing translated words/phrases/sentences in accordance with a selection by an owner/operator of the wired or wireless electronic device (ibid-C.6 line 3-C.7 line 67-his stored and generated translation tables based on selection an owner of a device), comprising the steps of: 
providing at least one name and symbol for a new language over a language input interface that is displayable on a display of a device (ibid-Hamann’s language input interface) connected with the wired or wireless device through a network and a program that generates the interface and runs from a processor of the wired or wireless device; 
and, 
storing default text content of software and translated text content of software in said new language in memory of the wired or wireless device through the language input interface (ibid-his original software content as default and corresponding translated text, all stored in memory, for translating software text), the language input interface being displayable (ibid) on said display of the device that is connected with said wired or wireless device through said network and said program that generates the interface. 
Thus, it would have been obvious to one of ordinary skill in the linguistics art, before the effective filing date of the invention, as all the claimed elements were known in the prior art and one skilled in the art could have combined the elements as claimed by known methods (computer implemented techniques and algorithms combining processes and steps in natural language processing), in view of the teachings of Poornachandran and Hamann to combine the prior art element of a device for sharing an application on a connected device as taught by Poornachandran with software translation via personalized language conversion including user translation memory as taught by Hamann as each element performs the same function as it does separately, as the combination would yield predictable results, KSR International Co. v. Teleflex Inc., 550 US. -- 82 USPQ2nd 1385 (2007), wherein the predictable result would be generating multilingual versions of software in a shared networking environment (ibid-Poornachandran, Hamann, see claims 1, 2 multilingual and networked device discussion). 
Claims 3 are rejected under 35 U.S.C. 103 as being unpatentable over Poornachandran in view of Hamann, as applied to claim 1 above, and further in view of Custer et al. (Custer, US 9,195,652).
As per claim 3, Poornachandran with Hamann further make obvious the system for a wireless or wired device of claim 1, wherein the device comprises code that converts any compatible single language software to a multilingual version of said software with languages and translations [that are in colloquial language] and are not an automatically generated translation, said languages and translation being provided by owner of the device (ibid- Poornachandran, claim 2-his generated translation discussion, ibid-Hamann-his user defined translation tables and builder discussion, wherein the user defined translation tables must be built and determined by the owner of the software, thus not automatically generated translations, based on the customization).
Poornachandran with Hamann lack teaching that which Custer teaches a multilingual version of said software with languages and translations that are in colloquial language and are not an automatically generated translation (C.7 lines 25-40-his custom dictionary used for translation, his custom dictionary having source language in colloquial/jargon/slang form and corresponding translations thereof).
Thus, it would have been obvious to one of ordinary skill in the linguistics art, before the effective filing date of the invention, as all the claimed elements were known in the prior art and one skilled in the art could have combined the elements as claimed by known methods (computer implemented techniques and algorithms combining processes and steps in natural language processing), in view of the teachings of Poornachandran and Hamann and Custer to combine the prior art element of a device for communicating information to networked external devices, as taught by Poornachandran with a language input interface as taught by Hamann wherein the customization includes colloquial language elements as taught by Custer as each element performs the same function as it does separately, as the combination would yield predictable results, KSR International Co. v. Teleflex Inc., 550 US. -- 82 USPQ2nd 1385 (2007), wherein the predictable result would be generating multilingual versions of software with user or developer translation components, wherein the translation dictionary is designed to output colloquial language translations (ibid- Hamann, see also abstract, Poornachandran paragraph [00040], ibid-Custer, see also abstract).
Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Poornachandran in view of Hamann, as applied to claim 1 above, and further in view of Berstis et al. (US 6,901,367).
As per claim 6, Poornachandran with Hamann further make obvious the system for a wireless or wired device of claim 1, wherein the device is configured to obviate elimination of multilingual versions of software and [enables users to purchase any] single language software, that includes said program module, then load the device with a translation of said software's content repeatedly so as to provide a multilingual version of said software with that translated content (ibid-Poornachndran, paragraphs [0040]], Hamann C.9 lines 16-26-see above translation discussion, the single language software, being translated into multilingual version of said software with that translated content). 
The above combination lacks explicitly teaching that which Berstis teaches to enable users to purchase software (C.4 lines 55-60-his user purchased software package). 
Thus, it would have been obvious to one of ordinary skill in the linguistics art, before the effective filing date of the invention, as all the claimed elements were known in the prior art and one skilled in the art could have combined the elements as claimed by known methods (computer implemented techniques and algorithms combining processes and steps in natural language processing), in view of the teachings of Poornachandran and Hamann and Berstis to combine the prior art element of a device for secured input, providing permission and authorization for read/write functionality as taught Poornachandran with software translation via personalized language conversion including user translation memory as taught by Hamann and software for purchase as taught by Berstis as each element performs the same function as it does separately, as the combination would yield predictable results, KSR International Co. v. Teleflex Inc., 550 US. -- 82 USPQ2nd 1385 (2007), wherein the predictable result would be generating multilingual versions of software using a translation package purchasable by a user (ibid-Poornachandran, Hamann, Berstis-C.4 lines 55-60).
Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Poornachandran in view of Hamann, as applied to claim 1 above, and further in view of Reuther (US 2007/0250487).
As per claim 7, Poornachandran with Hamann further make obvious the system for a wireless or wired device of claim 1, but lacks explicitly teaching that which Reuther teaches wherein the device will enable its users to use translation of Nouns, Brand names and others in particular word/phrases/sentences which user may think to be correct in colloquial language (Reuther-paragraphs [0045, 0053]-his user based localization as colloquial languages, including nouns and brand names for translation, Figs. 5 and 6).
Thus, it would have been obvious to one of ordinary skill in the linguistics art, before the effective filing date of the invention, as all the claimed elements were known in the prior art and one skilled in the art could have combined the elements as claimed by known methods (computer implemented techniques and algorithms combining processes and steps in natural language processing), in view of the teachings of Poornachandran and Hamann and Reuther to combine the prior art element of a device for secured input, providing permission and authorization for read/write functionality as taught Poornachandran with software translation via personalized language conversion including user translation memory as taught by Hamann and localization as taught by Reuther as each element performs the same function as it does separately, as the combination would yield predictable results, KSR International Co. v. Teleflex Inc., 550 US. -- 82 USPQ2nd 1385 (2007), wherein the predictable result would be generating multilingual versions of software using localized dictionary (ibid-Poornachandran, Hamann, Reuther-paragraphs [0045, 0053, 0115]).
Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Poornachandran in view of Hamann, as applied to claim 1 above, and further in view of Cheng et al. (Cheng, US 2015/0326659).
As per claim 9, Poornachandran with Hamann further make obvious the system for a wireless or wired device of claim 1, further comprising the security code input interface [being displayable in a display] of connected external device that is connected through network (ibid-Poornachandran, paragraphs [0016, 0032, 0033, 0047]-his permission authentication interface for access permissions, and user entered “password” interface required, for pairing devices over the network).
The above combination lacks explicitly teaching that which Cheng teaches the security code input interface being displayable in a display of connected external device (paragraph [0029], Fig. 1-his secure password interface for inputting code).
Thus, it would have been obvious to one of ordinary skill in the linguistics art, before the effective filing date of the invention, as all the claimed elements were known in the prior art and one skilled in the art could have combined the elements as claimed by known methods (computer implemented techniques and algorithms combining processes and steps in natural language processing), in view of the teachings of Poornachandran and Hamann and Cheng to combine the prior art element of a device for secured input, providing permission and authorization for device connection as taught Poornachandran with software translation via personalized language conversion including user translation memory as taught by Hamann and an display interface which received a security code for pairing a device as taught by Cheng as each element performs the same function as it does separately, as the combination would yield predictable results, KSR International Co. v. Teleflex Inc., 550 US. -- 82 USPQ2nd 1385 (2007), wherein the predictable result would be generating multilingual versions of software, and securely connecting devices for display of information (ibid-Poornachandran, Hamann, Cheng, paragraphs [0027-0029]). 
Claims 11-12, 22-24 and 27 are rejected under 35 U.S.C. 103 as being unpatentable over Poornachandran in view of Hamann, as applied to claim 10, and further in view of Lui et al. (Lui, US 2016/0103826).
As per claim 11, Poornachandran with Hamann further make obvious the system for a wireless or wired device of claim 10, but lack teaching that which Lui teaches  wherein said communication program module comprises code that senses text change events of controls within the software built said program module (ibid-Liu- paragraph [0024, 0025, 0031, 0034]-his updates as text change events, and original default language for software application controls, and modified/changed text based on language parameter, thus subsequent source control text is output in the translated language, the software built to include said program module as discussed in paragraphs [0026, 0027]-his capture and send program module is included in the base code for the application). 
Thus, it would have been obvious to one of ordinary skill in the linguistics art, before the effective filing date of the invention, as all the claimed elements were known in the prior art and one skilled in the art could have combined the elements as claimed by known methods (computer implemented techniques and algorithms combining processes and steps in natural language processing), in view of the teachings of Poornachandran with Hamann and Lui to combine the prior art element of a device for secured input, providing permission and authorization for read/write functionality as taught by Poornachandran with language conversion including user translation memory as taught by Hamann and text change/updates as taught by Lui as each element performs the same function as it does separately, as the combination would yield predictable results, KSR International Co. v. Teleflex Inc., 550 US. -- 82 USPQ2nd 1385 (2007), wherein the predictable result would be generating multilingual versions of software which senses text changes and provides the translations to a user (ibid-Poornachandran, Hamann, Lui-abstract, localizing dynamic text discussion).
As per claim 12, Poornachandran with Hamann further make obvious the system for a wireless or wired device of claim 10, but lack teaching that which Lui teaches wherein said program module is configured to send modified text content to the wireless or wired device and receive translated text content in return (ibid-Liu- paragraph [0024, 0025, 0031, 0034]-his updates as text change events, and original default language for software application controls, and modified/changed text based on language parameter, thus subsequent source control text is output in the translated language). 
Thus, it would have been obvious to one of ordinary skill in the linguistics art, before the effective filing date of the invention, as all the claimed elements were known in the prior art and one skilled in the art could have combined the elements as claimed by known methods (computer implemented techniques and algorithms combining processes and steps in natural language processing), in view of the teachings of Poornachandran and Hamann and Lui to combine the prior art element of a device for secured input, providing permission and authorization for read/write functionality as taught by Poornachandran with language conversion including user translation memory as taught by Hamann and text change/updates as taught by Lui as each element performs the same function as it does separately, as the combination would yield predictable results, KSR International Co. v. Teleflex Inc., 550 US. -- 82 USPQ2nd 1385 (2007), wherein the predictable result would be generating multilingual versions of software which senses text changes and provides the translations to a user (ibid-Poornachandran, Hamann, Lui-abstract, localizing dynamic text discussion). 
As per claim 22, Poornachandran with Hamann further make obvious the system for a wired or wireless device of claim 1, but lacks teaching that which Lui teaches wherein said program module comprises code that senses text change events of controls of software configured to include said program module within source code (ibid-Liu- paragraph [0024, 0025, 0031-0034, 0036, 0037, 0033]-his updates as text change events, and original default language for software application controls, and modified/changed text based on language parameter, thus subsequent source control text is output in the translated language, wherein included within the application code is the text change detection language program module, ibid-emphasis paragraph [0033]).
Thus, it would have been obvious to one of ordinary skill in the linguistics art, before the effective filing date of the invention, as all the claimed elements were known in the prior art and one skilled in the art could have combined the elements as claimed by known methods (computer implemented techniques and algorithms combining processes and steps in natural language processing), in view of the teachings of Poornachandran with Hamann  and Lui to combine the prior art element of a device for secured input, providing permission and authorization for read/write functionality as taught by Poornachandran with language conversion including user translation memory as taught by Hamann and text change/updates as taught by Lui as each element performs the same function as it does separately, as the combination would yield predictable results, KSR International Co. v. Teleflex Inc., 550 US. -- 82 USPQ2nd 1385 (2007), wherein the predictable result would be generating multilingual versions of software which senses text changes and provides the translations to a user (ibid-Poornachandran, Hamann, Lui-abstract, localizing dynamic text discussion).
As per claim 23, Poornachandran with Hamann with Lui further make obvious the system for a wired or wireless device of claim 22, wherein on occurrence of a text change event in controls of software configured to include said program module within source code, said program module sends text content of a source control over said network to said wired or wireless device, which is connected with said device executing said software (ibid-Liu- paragraph [0024, 0025, 0031-0034, 0036, 0037, 0033]-his updates as text change events, and original default language for software application controls, and modified/changed text based on language parameter, thus subsequent source control text is output in the translated language, wherein included within the application code is the text change detection language program module, including sending text content over network to the connected device executing the software application). 
As per claim 24, Poornachandran with Hamann with Lui further make obvious the system for a wired or wireless device of claim 22, wherein said program module receives translated content from said wired or wireless device, which is connected with the device executing software configured to include said program module within source code, over network, so as to display said translated content as text content of a requesting control of said software (ibid-Liu- paragraph [0024, 0025, 0031-0034, 0036, 0037, 0033]-his updates as text change events, and original default language for software application controls, and modified/changed text based on language parameter, thus subsequent source control text is output in the translated language, wherein included within the application code is the text change detection language program module, and display of translated text as requested by software). 
As per claim 27, claim 27 sets forth limitations similar to claims 1, XXXX, and is thus rejected under similar reasons and rationale, wherein Poornachandran teaches a method for displaying software interfaces in multiple languages (paragraph [0040]), comprising the steps of: 
displaying a language selector interface comprising a plurality of language options [created by an owner or operator] of a wired or wireless device (Poornachandran-see Figs. 1-3-his devices, paragraphs [0034-0037, 0040]-his language selection for language translation into a plurality of languages, on his device), on a display to an operator or customer viewing said display (ibid-his owner/operator viewing the display), the device having a device driver program installed and said wired or wireless device being connected through a network (ibid-Fig. 3, Poornachandran-his “device driver”, his devices, connected via his network); 
receiving selection of a language from said operator/customer and storing said selection to the memory of device of said wired or wireless device (ibid-his language selection for displayed information, and stored language selections, see previously cited paragraphs [0034, 0035]); 
accepting default text content of software that includes a program module in source code (ibid-his original software content and corresponding text, before translation, paragraph [0030]-his selective sharing module, at the application software level, thus built by including said software program module, and able to communicate with the networked device(s)), [to the memory] of said wired or wireless device over said network when a text change event to said software's controls occurs (ibid-paragraphs [0034, 0035, 0037, 0040]-his language setting and request for language translation, as his text change event); 
[searching for translated content within a memory of said wired or wireless device], in a language option which is pre-selected by an operator or customer viewing the display of a device having a device driver program installed (ibid-his selected display language, from operator viewing the display device, Figs. 1-3, his “device driver” program installed); 
sending translated content from said wired or wireless device to said device having the device driver program installed and to which the wired or wireless device is connected through network (ibid-his translated content sent from the connected device, paragraphs [0034, 0035]), unless a translation is not found for said requested content in said selected language option (ibid-inherent to no translation found, thus impossible to send a translation); 
receiving translated content from said wired or wireless device and displaying said translated content as a requesting control's content for software that includes a program module in source code, on a display to an operator or customer viewing said display of said device having said device driver program installed (ibid-Poornachandran-his displayed translation on user device based on request for content of software in application code-see Figs. 1-3, paragraph [0034, 0035, 0037, 0040]-his displayed translation).
Poornachandran lacks teaching that which Hamann teaches displaying a language selector interface comprising a plurality of language options created by an owner or operator of a wired or wireless device (see claims 1, 2, 4, 19 and 20, C.5-C.8-Hamann’s language selector and options, created by owner of a device).
Thus, it would have been obvious to one of ordinary skill in the linguistics art, before the effective filing date of the invention, as all the claimed elements were known in the prior art and one skilled in the art could have combined the elements as claimed by known methods (computer implemented techniques and algorithms combining processes and steps in natural language processing), in view of the teachings of Poornachandran and Hamann to combine the prior art element of a device for communicating information to networked external devices, as taught by Poornachandran with a language input interface and language options created by an owner/operator of a device as taught by Hamann as each element performs the same function as it does separately, as the combination would yield predictable results, KSR International Co. v. Teleflex Inc., 550 US. -- 82 USPQ2nd 1385 (2007), wherein the predictable result would be generating multilingual versions of software with user or developer translation components (ibid- Hamann, see also abstract, Poornachandran paragraph [00040]).
Poornachandran lacks teaching that which Lui teaches accepting default text content of software configured to include a program module in source code, to the memory of said wired or wireless device over said network when a text change event to said software's controls occurs (see claims 11, 12, corresponding and similar discussion, Lui-paragraph [0025]), Lui, paragraphs [0029-0035]-default text content discussion, source code comprising text change event, and translation repository and localized data on user device). 
Thus, it would have been obvious to one of ordinary skill in the linguistics art, before the effective filing date of the invention, as all the claimed elements were known in the prior art and one skilled in the art could have combined the elements as claimed by known methods (computer implemented techniques and algorithms combining processes and steps in natural language processing), in view of the teachings of Poornachandran and Lui to combine the prior art element of language conversion as taught by Poornachandran, owner or operator generated language options as taught by Hamann and text change/updates as taught by Lui as each element performs the same function as it does separately, as the combination would yield predictable results, KSR International Co. v. Teleflex Inc., 550 US. -- 82 USPQ2nd 1385 (2007), wherein the predictable result would be generating multilingual versions of software which senses text changes and provides the translations to a user (ibid, Poornachandran-paragraph [0040], Hamann, Lui-abstract, localizing dynamic text discussion).
Claim 26 is rejected under 35 U.S.C. 103 as being unpatentable over Poornachandran in view of Cheng.
As per claim 26, Poornachandran teaches a method for securing 
Read/Write access to a memory of a wired or wireless device, comprising the steps of: 
storing device access and write access security codes to the memory of said wired or wireless device [through a security code input interface that is displayable on a display of] a device that is connected with said wired or wireless through a network and a program that generates said interface and runs on the processor of said wired or wireless device (Poornachandran, paragraphs [0030-0032, 0053] Figs. 1-3-his mobile/wired device, connected via network, and stored security for pairing of devices, communicating/sharing content and data values, device driver for each mobile connected device, and memory controller logic, see Fig. 3-his “device driver” as installed). 
storing device access and write access security codes to the memory of said wired or wireless device (ibid), where a device driver program is installed, through an interface displayable on a display of a device that is connected with the said wired or wireless device through a network (ibid), and where said interface is to be part of installation steps that complete installation of a device driver program (ibid); and, 
authorizing each of a plurality of requests to read/write from/to the memory of the said wired or wireless device with the stored security codes through the Read/Write Controller of said wired or wireless device (ibid-his authorization based on requesting device and memory access and control based on the security information).
Poornachandran lacks explicitly teaching that which Cheng teaches, storing device access and write access security codes to the memory of said wired or wireless device through a security code input interface that is displayable on a display of a device that is connected with said wired or wireless through a network (paragraphs [0026-0029, 0034, 0040]-his user input password, security code interface, and installation and registration of devices, connecting devices over a network, his data input/output permission based on the above registration).
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure (See PTO-892).
Bostick et al. (Bostick, US 2015/0088484) teaches a translation server with device drivers, Read/Write drive/interface. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LAMONT M SPOONER whose telephone number is (571)272-7613. The examiner can normally be reached 8:00 AM -5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Daniel Washburn can be reached on (571)272-5551. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/LAMONT M SPOONER/           Primary Examiner, Art Unit 2657                                                                                                                                                                                             
10/20/22